                      UNITED STATES DISTRICT COURT
                                FOR THE
                           DISTRICT OF MAINE



LYNN MERRILL, et al.,
       Plaintiffs
              v.                            NO. 1:20-cv-00248-JAW
SHENNA BELLOWS, et al.,
       Defendants.


       CONSENT ORDER REGARDING SETTLEMENT AGREEMENT

      This matter comes before the Court upon the Parties’ Joint Stipulation of

Dismissal with Prejudice pursuant to Rule 41(a)(1)(A)(ii) (see ECF 74-2),

conditioned on the Court’s retention of jurisdiction to resolve any motions brought

to enforce or modify the terms of the parties’ fully executed Settlement Agreement

and Release (hereafter “Settlement Agreement,” attached hereto). See Kokkonen v.

Guardian Life Ins. Co. of America, 511 U.S. 375, 114 S. Ct. 1673, 128 L. Ed. 2d

391, 29 Fed. R. Serv. 3d 1 (1994).

      The parties have agreed that the Joint Stipulation of Dismissal with Prejudice

is neither immediately effective nor self-executing, and it will take effect only upon

the entry of an order by the Court retaining jurisdiction to enforce the Settlement

Agreement. The Parties and their counsel have agreed as set forth below as evidence
by signatures of counsel also appearing below. Good cause has been shown for the

entry of this Order.

      IT IS THEREFORE on this 24th day of June, 2021, Ordered as follows:

      1.     The Court incorporates the terms of the Settlement Agreement herein

and makes it an Order of the Court.

      2.     The Court retains ancillary jurisdiction to enforce the Settlement

Agreement and resolve any disputes regarding compliance that may occur through

November 30, 2024. See Settlement Agreement ¶¶ 3(c), (d)

      3.     The Court finds that the scope of the court's continuing jurisdiction is

limited by reasonable time limits for the parties to invoke the court's review of issues

arising from the Settlement Agreement.

      4.     Any dispute regarding compliance with the Settlement Agreement and

this Order shall be brought to and resolved by this Court. The Court has discretion

to award any legal or equitable relief it deems appropriate in the event of non-

compliance with the Settlement Agreement.

      5.     Subject to the foregoing, and except as expressly set forth above, all

claims and defenses in the action shall be and hereby are released with prejudice.

      6.     Except as otherwise agreed to by the Parties, each party to bear its own

fees and costs incurred to date in this action.
                                           2
For Plaintiffs:                            For Defendants:

Dated: June 23, 2021                       Dated: June 23, 2021

/s/ Kristin L. Aiello                      /s/ Valerie A. Wright
Kristin L. Aiello                          Valerie A. Wright
DISABILITY RIGHTS MAINE                    Assistant Attorney General
160 Capitol Street, Suite 4                6 State House Station
Augusta, Maine 04330                       Augusta, ME 04333-0006
(207) 626-2774                             (207) 626-8568
kaiello@drme.org                           Valerie.A.Wright@maine.gov

                                           Counsel for State Defendants
/s/ Peter M. Rice
Peter M. Rice
DISABILITY RIGHTS MAINE
160 Capitol Street, Suite 4
Augusta, Maine 04330
(207) 626-2774
pmrice@drme.org

/s/ Eve Hill
Eve Hill
BROWN GOLDSTEIN & LEVY
120 E. Baltimore Street, Suite 2500
Baltimore, MD 21202
(410) 962-1030 ext. 1311
EHill@BROWNGOLD.COM

Counsel for Plaintiffs

                               SO ORDERED.

Dated this 24th day of June, 2021

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE
                                       3
